DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Amichai Kotev on February 23, 2022.

Claims 1, 4 – 5 and 9 of the application have been amended as followed:

            In claim 1, the limitation “obtain a second feature by merging a plurality of the obtained confidence information that the object belongs to each value or class for the first attribute;” in lines 10 – 12 has changed to “obtain a second feature by merging a plurality of each attribute;”.

            In claim 1, the limitation “…and GT of the first attribute for each…” in line18 has changed to “…and Ground Truth (GT) ”.

            In claim 4, the limitation “and the each of the samples contains GT of the age, GT of the second attribute, and the confidence information for the first attribute and the second attribute.” in lines 4 – 6 has changed to “and a confidence information for the second attribute.”

            In claim 5, the limitation “wherein the image feature is extracted according to…” in lines 1 – 2 has changed to “wherein the image features are extracted according to…”.

            In claim 9, the limitation “wherein the object is human, wherein the first attribute and the second attribute of the object…” in lines 1 – 2 has changed to “wherein the object is human, wherein the first attribute and a second attribute of the object…”

Allowable Subject Matter

            Claims 1, 4 – 9, 21 – 22 and 25 are allowed.

            The following is a statement of reasons for the indication of allowable subject matter: 
           Re independent claim 1, the prior art of record, specifically Qiu (“Convolutional Neural Network based Age Estimation from Facial Image and Depth Prediction from Single Image”, Australian National University, January 2016) teaches of a recognition method, comprising: extracting an image feature (local level features, Section 3.2.1 and Page 18, Paragraph 2) of an object from a region of the object (regions, Paragraph 2, Page 18, Fig.3.1 and Section 3.2.1) which is obtained from an image (facial images, Paragraphs 1 – 2, Page 18, Fig.3.1 and Section 3.2.1); obtain confidence information (probability distribution representation to encode age, Section 3.2.3, Page 22, Paragraph 1) containing probabilities (probability vector, Pages 20 – 22) that the object (11 age segments, first paragraph of Chapter 3.2.3, Page 22) belongs to each values or classes for a first attribute (age, Pages 20 – 22) by a classifier (CNN, Chapter 2, Pages 15 – 16) for the first attribute (age, Chapter 3.2.3, Paragraph 1, Page 22); determine sample information from a plurality of sample information (θi and θi+1, Page 22, Paragraphs 2 – 3 and MAE, Section 3.3, Page23) containing at least a ground truth of the first attribute and the confidence information for the first attribute (ground truth, Page 22, equation 3.2 and Pages 23 and 34), based on similarity between the obtained confidence information and confidence information for each of the plurality of sample information (similarity, Page 22, Paragraphs 2 – 3 of chapter 3.2.3); and recognize the first attribute of the object using the determined sample information (the performance of age prediction is evaluated by MAE, Section 3.3). 


           However, none of the cited prior art alone or in combination provides the motivation to teach: “obtain a second feature by merging a plurality of obtained confidence information that the object belongs to each value or class for each attribute; determine sample information by matching the second feature with a confidence information contained in pre-determined sample information, wherein the pre-determined sample information contains the confidence information of the first attribute and Ground Truth (GT) of the first attribute for each registered image;”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Primary Examiner, Art Unit 2633